Citation Nr: 0416764	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-30 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for schizophrenia.  In October 1998, the Board remanded this 
matter to the RO for further development, including obtaining 
additional service medical records, service personnel 
records, additional treatment records identified by the 
veteran, and records otherwise indicated by evidence in the 
claims folder.

In July 2002, pursuant to authority then vested in the Board 
by 38 C.F.R. § 19.9(a)(2), the Board initiated and undertook 
additional development on the issue of entitlement to service 
connection for schizophrenia.  That development was 
accomplished and resulted in receipt of additional service 
medical records.  After receipt of the additional evidence, 
the Board provided the veteran notice of the development as 
then required by 38 C.F.R. § 20.903 (2002).  The veteran and 
her representative responded by advising the Board that the 
veteran had no additional evidence or argument for the 
Board's consideration.  However, the veteran has not waived 
review and consideration by the RO of the evidence obtained 
by the Board.

The United States Court of Appeals for the Federal Circuit 
has since invalidated the regulation that authorized the 
Board to decide a claim based on evidence developed by the 
Board unless the veteran has waived consideration of such 
evidence by the agency of original jurisdiction.  See, DAV v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (2003).  As the 
veteran has not waived such consideration, this matter must 
be returned to the RO for its consideration of the evidence 
developed by the Board.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).

2.  Then, the RO should again review the 
record - including all evidence received 
since the February 2002 supplemental 
statement of the case (SSOC), in 
particular, service medical records 
received in December 2002 -- and 
readjudicate the claim of entitlement to 
service connection for schizophrenia.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



